Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application’s amendment filed on July 5th, 2022, which claims 16-33 have been presented for examination.

Status of Claim
2.	Claims 16-33 are pending in the application and have been examined below, of which, claims 16 and 25 are presented in independent form.

Priority
3.	This application is a CON of 16/901,162 filed on 06/15/2020 PAT 11301541 which is a CON of 16/120,324 filed on 09/03/2018 PAT 10685080 which is CON of 15/607,586 filed on 05/29/2017 PAT 10073923 which claims benefit of 62/342,955 filed on 05/29/2016 and claims benefit of 62/346,581 filed on 06/07/2016.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims (16-24) and (25-33) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (24, 28-29, 33, 37-39, 41 and 45) and (1, 3, 6, 10, 14-16, 14-16, 18 and 22) of U.S. Patent No. 10073923 .  Although the claims at issue are not identical, they are not patentably distinct from each other because claims (24, 28-29, 33, 37-39, 41 and 45) and (1, 3, 6, 10, 14-16, 14-16, 18 and 22) of U.S. Patent No. 10073923 recite the elements of claims (16-24) and (25-33) of the instant application 17/717,077.
Both claim features of the instant application 17/717,077 and US Patent No. 10073923 can be compared as follows:

Instant Application
17/717,077
U.S. Patent No. 10073923

 1. A method for a website building system (WBS), said method being performed by a hardware processor, said method comprising: 
storing content elements having types, layout-related elements having types, and components of websites of users of said WBS, said components having types; 








gathering related information on a user of said WBS based on at least one of: answers to at least one questionnaire for a user and available business identifying information; 





























analyzing at least one of: content, aesthetics and layout related elements from other users of said WBS at least within said business industry and said business family based on said related information and generating at least one of: at least one industry-preferred layout element having industry-preferred aesthetics, an element- based website of said user and improved question element types for questionnaires; 

using artificial intelligence and machine learning techniques to determine preferred layout solutions for a website of said user according to the output of said analyzing; generating multiple layout solutions for elements of a website of said user, according to the output of said artificial intelligence and machine learning techniques; 

receiving from said user a user selected layout chosen from said multiple layout solutions; and generating a website from said user selected layout consisting of a hierarchy of layout related elements.



17.  The method according to claim 16 wherein said generating a website also comprises creating at least one of: content element types, layout element types, and questionnaire types.


18. The method according to claim 16 wherein types of said layout-related elements comprise of at least one of: a layout element, a layout group and a preset page section.


19. The method according to claim 16 wherein said gathering comprises: gathering said related information from general user related sources and resources external to said website building system; and gathering said related information from within said website building system.




20. The method according to claim 19 wherein said gathering said related information from external user and other general user related sources and resources comprises: importing said related information from relevant social media sites; extracting and importing said related information from data feeds; importing and analyzing the relevance of said related information from external websites; and matching between extracted and analyzed said related information and content element fields.


21. The method according to claim 20 also comprising: importing offline documents relevant to said related information; and analyzing the relevance of said offline documents.


22. The method according to claim 19 wherein said gathering said related information from within said website building system comprises at least one of: analyzing general user information stored by said website building system while maintaining user privacy; analyzing general BI information stored by said website building system; and analyzing editing history of said user.


23. The method according to claim 16 wherein said generating multiple layout solutions comprises: generating multiple layout solutions from predefined layout related elements, business family related site structure, business industry related media and a design kit; and presenting said multiple layout solutions to said user for selection.

24. The method according to claim 16 and further comprising providing direct creation and editing of sites using at least one of: invoking a component editing interface when said user edits the layout of said components; invoking list editing operations for list-oriented changes; and reapplying said user edits to said generated website or site area.


25-33.  A website building system recites the same limitations as claims 16-24 above.
24. A method for a website building system, said method being performed by a hardware processor, said method comprising:

storing website building system component types of websites of users, said component types being visually editable and said storing also storing content element types and layout-related element types, said layout-related element types based on said website building system component types and on a repository of content elements; 

providing direct creation and editing of sites based on said website building system component types; 

gathering related information based on at least one of: answers to at least one questionnaire for said user and available business identifying information, wherein said gathering gathers information from at least sources external and internal to said website building system; 

generating content elements from content element types based on said related information; matching said content elements to a relevant one of pre-defined layout related elements, a business family related site structure, business industry related media and a design kit; 

generating multiple layout solutions for elements of a website of said user, said layout solutions based on at least one of: said predefined layout related elements, said business family related site structure, said business industry related media and said design kit; 

generating a website from a user selected said layout solution consisting of a hierarchy of said layout related elements; and wherein said generating a website comprises: running said at least one questionnaire and at least receiving information from said user about said user and the business of said user: and 

determining said business family and said business industry based on said information;
wherein said providing direct creation and editing of sites enables said user to edit said generated website using a component editing interface; 

analyzing content, aesthetics and layout related elements from other users of said website building system at least within said business industry and said business family based on said information and said related information to generate at least one of: at least one industry-preferred layout element having industry-preferred aesthetics, an element-based website of said user and improved question element types for questionnaires; and 

using artificial intelligence to provide an evolving and continuously improving interaction with said user based on the output of said analyzing content, aesthetics and layout related elements.











26. The method according to claim 24 also comprising creating at least one of: content element types, layout element types and questionnaire types.



29. The method according to claim 24 wherein said layout-related element types comprise of at least one of: a layout element, a layout group and a preset page section.


33. The method according to claim 24 wherein said gathering comprises: gathering said related information from external said user and other general user related sources and resources; and gathering said related information from within said website building system.




37. (Original) The method according to claim 33 wherein said gathering said related information from external said user and other general user related sources and resources comprises: importing said related information from relevant social media sites; extracting and importing said related information from data feeds; importing and analyzing the relevance of said related information from external websites; and matching between extracted and analyzed said related information and said content element fields.


38. (Original) The method according to claim 37 also comprising :importing offline documents relevant to said related information; and analyzing the relevance of said offline documents.


39. The method according to claim 33 wherein said gathering said related information from within said website building system comprises at least one of: analyzing general user information stored by said website building system while maintaining user privacy; analyzing general BI information stored by said website building system; and analyzing the editing history of said user.


41. The method according to claim 24 wherein said generating multiple layout solutions comprises: generating multiple layout solutions from said predefined layout related elements, said business family related site structure, said business industry related media and said design kit; and presenting said multiple layout solutions to said user for selection.

45. The method according to claim 24 wherein said providing direct creation and editing of sites comprises: invoking said component editing interface when said user edits the layout of said components; invoking list editing operations for list-oriented changes; and 13 reapplying said user edits to said generated site or site area.



1, 3, 6, 10, 14-16, 14-16, 18 and 22. A website building system recites the same limitations as claims 24, 28-29, 33, 37-39, 41 and 45 above.

 


Claim Objections
9.	Claims 16, 22 and 25 are objected to because of the following informalities:  
Claim 16 and 25 recites the limitation "a website of said user" in lines 15 and 20 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22, line 5, recites a term “BI” should be spelled out at least once.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 16-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berk et al. (2017/0109455 A1 – herein after Berk) in view of Ben-Aharon et al. (US Pub. No. 2015/0310124 A1 – IDS filed on 07/05/2022 – herein after Ben-Aharon) and in view of Faletski et al. (US Pub. No. 2010/0199197 A1 -- IDS filed on 07/05/2022 – herein after Faletski).

Regarding claim 16. 
Berk discloses 
A method for a website building system (WBS) (automatically generated website – See Abstract), said method being performed by a hardware processor, said method comprising: 
storing content elements having types (content, such as images, descriptive text, web page titles and internal organizational links between web pages, and element layout choices – See paragraphs [0020-0021]), layout-related elements having types (layout features, style, table cells, whitespace around the content – See paragraphs [0043-0046]), said components having types (a text-box, text field, button, hyper-link, list, drop-down list, check-box, radio button, data grid, icon, graphical image, embedded link, etc. – See paragraph [0034]. Store data records associated with an industry, tags define the content, layout or style of a website – See Fig. 3, step 330 and paragraphs [0042-0045]);
 gathering related information on a user of said WBS based on at least one of: answers to at least one questionnaire for a user (any questions to or answers from the customer support interaction, and the domain name ultimately selected or details about the website hosted – See paragraph [0080]) and available business identifying information (The website content features defined in the website features repository 200 may include any text or images input by the crowd worker(s) via the user interface in association with a specific industry, or any text or images extracted from the crawled websites associated with the specific industry – See paragraphs [0042-0045]); 
analyzing at least one of: content (extract content imported – See paragraph [0087]), aesthetics and layout related elements from other users of said WBS at least within said business industry (analyze the metadata/tags defining the content, layout or style feature, and determine the most frequently occurring website features, based on these tags. Using the affinity table and/or the appropriate affinity data in the data record, correlated website features may be correlated and combined – See paragraph [0050]) and said business family based on said related information (business goals (e.g., getting people to call, getting people to come into the customer's store, etc.). Such optimal means may coordinate colors, styles/effects, stock photography, localized language and layouts according to the user and the user's identified industry – See paragraph [0024]) and generating at least one of: at least one industry-preferred layout element having industry-preferred aesthetics (website designs that can be generated and customized based on a user profile and website characteristics (e.g., color, layout, text, images, widgets, etc.) relevant to the user's identified industry, geography, target customer demographic in the area, competitive dynamics in the industry – See paragraph [0024]), an element- based website of said user and improved question element types for questionnaires (identify, within each of these data records, the category associated with the data records (e.g., a content, layout or style website feature), analyze the metadata/tags defining the content, layout or style feature, and determine the most frequently occurring website features, based on these tags – See paragraph [0050].  The user may then register the domain name or host the website. The user's answers to any questions in the on-boarding process, any questions to or answers from the customer support interaction, and the domain name ultimately selected or details about the website hosted, any additional websites hosted or products purchased, or any other user preferences, may all be logged and stored in association with the user id in the user profile repository – See paragraph [0080]); 
receiving from said user a user selected layout chosen from said multiple layout solutions (In order to automatically generate a website, the disclosed system must determine an industry associated with the website. Data in the user profile repository 205 may be used to identify the industry associated with the website. The user's selection of an industry category in association with the website is the strongest indicator of the related industry – See paragraphs [0080-0082].  A layout engine, which may query the database to retrieve all data records associated with the user's identified industry and the layout category, ordered by most frequent to least frequently occurring widget characteristics – See paragraphs [0092-0093]); and 2Applicant:Wix.com Ltd.Attorney Docket: P-14713-US3C Serial Number: 17/717,077 
generating a website from said user selected layout consisting of a hierarchy of layout related elements (website designs that can be generated and customized based on a user profile and website characteristics (e.g., color, layout, text, images, widgets, etc.) relevant to the user's identified industry, geography, target customer demographic in the area, competitive dynamics in the industry and business goals (e.g., getting people to call, getting people to come into the customer's store, etc.) – See paragraph [0024]).
Berk does not disclose
using artificial intelligence and machine learning techniques to determine preferred layout solutions for a website of said user according to the output of said analyzing; 
generating multiple layout solutions for elements of a website of said user, according to the output of said artificial intelligence and machine learning techniques; 
Ben-Aharon discloses
using [artificial intelligence] and machine learning techniques to determine preferred layout solutions for a website of said user according to the output of said analyzing (a layout quality rater to calculate a quality score in order to filter out low-quality pages of at least one of: the at least one layout and the candidate layouts based on at least one of page statistical metrics, page visual attributes, content and a layout quality rater learning system; a ranker to order at least one of the at least one layout and the candidate layouts – See paragraphs [0015-0021].  A layout engine, which may query the database to retrieve all data records associated with the user's identified industry and the layout category, ordered by most frequent to least frequently occurring widget characteristics. The widget engine may work in conjunction with the layout engine to analyze the features for the most frequently occurring widgets for the identified industry (e.g., text, image, size, position), as defined in the metadata/tags within the website feature repository 200, and may apply these widget features to the automatically generated website template – See paragraph [0093]);
generating multiple layout solutions for elements of a website of said user, according to the output of said [artificial intelligence] and machine learning techniques (an automatically generated layout coordinator to receive at least one of: a base component set of the handled component set and a base component set of components missing from an associated partial candidate layout from the server based layout handler and to create multiple possible algorithmically-generated layouts from the base component set – See paragraphs [0015-0021]);
Ben-Aharon also discloses
receiving from said user a user selected layout chosen from said multiple layout solutions (Layout filter and ranker 45 may perform filtering and ranking on the candidate layouts. Layout adapter and applier 50 may adapt the handled component set to a new selected layout, chosen by a user from a set of compatible candidate layouts – See paragraphs [0084-0085]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ben-Aharon’s teaching into Berk’s invention because incorporating Ben-Aharon’s teaching would enhance Berk to enable calculate a quality score in order to filter out low-quality pages, layout and the candidate layouts based on at least one of page statistical metrics, page visual attributes, content and a layout quality rater learning system as suggested by Ben-Aharon (paragraphs [0017-0018]).
	Berk and Ben-Aharon do not disclose
	artificial intelligence technique
	Faletski discloses 
using artificial intelligence and machine learning techniques to determine preferred layout solutions for a website of said user according to the output of said analyzing (the selective transcoding system provides artificial intelligence (AI) to predictively select content items...the selective transcoding system provides smart recovery. As the system operates with the presentation layer of a website, the system has to deal with ongoing changes to design and layout– See paragraphs [0048-0049]); 
generating multiple layout solutions for elements of a website of said user, according to the output of said artificial intelligence and machine learning techniques (Wordpress blogs have common structures for "article pages," with several dominating URL patterns and typical layouts. Upon detecting a supported content type, the selective transcoding system creates appropriate templates and automatically picks content to provide a good baseline mobile experience even for websites where the user only worked on the mobile homepage – See paragraphs [0048-0049]);
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Faletski’s teaching into Berk’s and Ben-Aharon’s inventions because incorporating Faletski’s teaching would enhance Berk and Ben-Aharon to enable to improve template selection logic for content types and typical layouts as suggested by Faletski (paragraphs [0048-0049]).Serial Number: 17/717,077

Regarding claim 17, the method according to claim 16 
Berk discloses
wherein said generating a website also comprises creating at least one of: content element types, layout element types, and questionnaire types (website designs that can be generated and customized based on a user profile and website characteristics (e.g., color, layout, text, images, widgets, etc.)...generates the content and theme for the website and tailors the website specifically to the user's identified industry and user profile – See paragraphs [0024, 0046 and 0068]).

Regarding claim 18, the method according to claim 16 
Berk discloses
wherein types of said layout-related elements comprise of at least one of: a layout element, a layout group and a preset page section (The website layout features defined in the website features repository may include the relative positions of the content on the web pages input by crowd workers or extracted from the code of crawled websites (e.g., HTML table cells, <div>, <span> or <p> positions, etc.) – See paragraphs [0043-0046]).  

Regarding claim 19, the method according to claim 16 wherein said gathering comprises: 
Berk discloses
gathering said related information from general user related sources (This database may comprise a repository of website features data 200 and a repository of user profile data 205 – See paragraphs [0041-0043 and 0049] and resources external to said website building system (the data storage 130 may comprise any collection of data. As non-limiting examples, the data storage 130 may comprise a local database, online database, desktop database, server-side database – See paragraphs [0035-0038 and 0041-0043]); and 
gathering said related information from within said website building system (This database may comprise a repository of website features data 200 and a repository of user profile data 205.  Automatically generate a website specific to the industry associated with the user's business, and possibly personalized to the user's profile – See paragraphs [0041-0043 and 0049 and [0083]]).  

Regarding claim 20, the method according to claim 19 
Berk discloses
wherein said gathering said related information from external user and other general user related sources and resources (Correlated website features may be correlated and combined – See paragraphs [0041-0050]) comprises: 
importing said related information from relevant social media sites (extracted from crawled websites and/or downloaded from a large community commons (i.e., free) library such as Flickr (which may already be associated with a specific industry) or from known social media outlets with one or more sets of attributes or parameters that describe the image (e.g., images tagged via Yelp to an industry) – See paragraph [0066]); 
extracting and importing said related information from data feeds (These images may have been entered by crowd workers, extracted from crawled websites and/or downloaded from a large community common (i.e., free) library such as Flickr – See paragraphs [0065-0066]); 
importing and analyzing the relevance of said related information from external websites (crowd workers with the correct skill sets (e.g., selected based on their known subjects, expertise, previous experience, etc.) may contribute content including proper vocabulary level text, string length, images, etc., which may be relevant for a website in a specific industry... these crowd workers may use their expertise and/or research of websites in the industry to analyze and aggregate the content – See paragraphs [0056 -0057]); and 
matching between extracted and analyzed said related information and content element fields (the website generation software may analyze the content of similar websites or websites of the user's identified competitors (either by explicit identification by the user or using identification techniques described below), and automatically customize the generated website template to match website features on the similar or competitors' websites – See paragraph [0097]). 
 
Regarding claim 21, the method according to claim 20 also comprising: 
Ben-Aharon discloses
importing offline documents relevant to said related information (it may be used to analyze and pre-process the incoming page in order to extract the associated signatures from the handled component set ready for use for the matching process — See paragraph [0117]); and 
analyzing the relevance of said offline documents (it may be used to analyze and pre-process the incoming page in order to extract the associated signatures from the handled component set ready for use for the matching process — See paragraph [0117]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ben-Aharon’s teaching into Berk's invention because incorporating Ben-Aharon’s teaching would enhance Berk to enable to edit and store application a server as suggested as Ben-Aharon (paragraph [0004)).

Regarding claim 22, the method according to claim 19 
Berk discloses
wherein said gathering said related information from within said website building system comprises at least one of: 
analyzing general user information stored by said website building system while maintaining user privacy (With the website features repository 200 populated, and relationships ensuring a consistent and cohesive website content established, a website generation software 220 may receive a request from a user, possibly via a user account control panel, to automatically generate a website specific to the industry associated with the user's business, and possibly personalized to the user's profile – See paragraphs [0049 and 0083]); 
analyzing general BI information stored by said website building system; and analyzing editing history of said user.  

Regarding claim 23, the method according to claim 16 
Berk discloses 
wherein said generating multiple layout solutions comprises: 
generating multiple layout solutions from predefined layout related elements (The data extraction software 215 may then generate individual data records from the extracted content, each data record defining, within a meta data and/or tag stored within one or more data fields, various characteristics of the content, layout or style of the crawled website. These data records may then each be stored in the website features repository 200 in association with the identified industry – See paragraph [0044], business family related site structure (The industry associated with the user's business may be determined from a user's specific identification of the industry associated with the website, and/or may be extrapolated from user profile data (e.g., user's business name, contact info, preferences, etc.) stored within the repository of user profile data 205 – See paragraph [0084]), business industry related media (JavaScript/AJAX (client side automation), ASP, JSP, Ruby on Rails, Python's Django, PHP, HTML pages or rich media like Flash, Flex or Silverlight – See paragraph [0032]) and a design kit (As the style is established, images within the content of the website may be identified to be customized to the current website by: scaling or cropping the image to fit a designated space; color grading the image to better align to the overall site palette (for example making it use cooler tones) – See paragraphs [0092-0094]); and 
presenting said multiple layout solutions to said user for selection (a user is provided a template comprising a fully or substantially hard-coded framework. The user must then customize the framework by providing content, such as images, descriptive text, web page titles and internal organizational links between web pages, and element layout choices – See paragraphs [0021-0024]).

Regarding claim 24, the method according to claim 16 and 
Ben-Aharon discloses
further comprising providing direct creation and editing of sites (edit the page while the pop up dialog is open and refreshes to display changing alternative layouts – See paragraphs [0308-0310])using at least one of: 
invoking a component editing interface when said user edits the layout of said components (make edits during the process, e.g. invoke the system to display a set of layout alternatives (in a pop-up dialog for example) – See paragraph [0308]); 
invoking list editing operations for list-oriented changes; and 
reapplying said user edits to said generated website or site area.  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ben-Aharon’s teaching into Berk's invention because incorporating Ben-Aharon’s teaching would enhance Berk to enable to make edits during the invoke the system to display a set of layout alternatives as suggested as Ben-Aharon (paragraphs [0308-0310]).

Regarding claim 25.
Berk discloses
A website building system (WBS) (generating website system – See Abstract), said WBS comprising: 
a memory (memory – See paragraph [0037]); 
a hardware processor (central processing unit (CPU) – See paragraph [0026]); 4Applicant:Wix.com Ltd.Attorney Docket: P-14713-US3C Serial Number: 17/717,077 
Regrading claim 25, recites the same limitations as rejected claim 16 above.
Regrading claim 26, recites the same limitations as rejected claim 17 above.
Regrading claim 27, recites the same limitations as rejected claim 18 above.
Regrading claim 28, recites the same limitations as rejected claim 19 above.
Regrading claim 29, recites the same limitations as rejected claim 20 above.
Regrading claim 30, recites the same limitations as rejected claim 21 above.
Regrading claim 31, recites the same limitations as rejected claim 22 above.
Regrading claim 32, recites the same limitations as rejected claim 23 above.
Regrading claim 33, recites the same limitations as rejected claim 24 above.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bradley et al. (US Patent No. 10,796,079 B1) discloses selecting page layouts based upon an outcome prediction associated with a request for a content page. Session variables associated with a request can be extracted. A score can be calculated based upon the session variables. The score can be generated by a machine learning engine that is trained using archived session data. A page layout can be selected based upon the generated score and a respective content page generated – See Abstract and specification for more details.
Bhatia et al. (US Pub. No. 20110054960 A1) discloses using artificial intelligence and machine learning techniques to determine preferred layout solutions for a website of said user according to the output of said analyzing (Evolution of dynamic layouts may be facilitated in a wide variety of ways including, for example, using supervised or unsupervised machine learning techniques including, for example, use of performance frequency counting, weighting models, or prediction processes... User engagement data or page monetization performance data may then be used in conjunction with any of a variety of machine learning techniques to identify page layout characteristics which may correspond to desirable improvements, and then those characteristics may be incorporated into system operation – See paragraphs [0091-0092]); generating multiple layout solutions for elements of a website of said user, according to the output of said artificial intelligence and machine learning techniques (a selection of a particular page layout may entail a choice between one or more layouts for particular population segments – See paragraphs [0028-0031 and 0092-0093]);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192